DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang et al. (Synthetic optimization of spherical Li[Ni1/3Mn1/3Co1/3]O2 prepared by a carbonate co-precipitation method, 2010).
Regarding claims 1-13, Zhang et al. discloses a material for a battery cell, comprising: one or more particles of a metal-containing material, wherein the one or more particles of the metal-containing material are obtained from a process system using a liquid mixture comprising a lithium-containing compound, and one or more metal- containing compounds, wherein the process system comprises: an array of one or more power jet modules comprising one or more power jets adapted to jet the liquid mixture into one or more streams of droplets and force the one or more streams of droplets into the processing system, wherein each power jet module comprises a power jet, and wherein each power jet comprises an array of one or more nozzle orifices, each orifice is adapted to jet the liquid mixture into the one or more streams of droplets; a dispersion chamber comprising a chamber wall with one or more openings adapted to be coupled to the one or more power jet modules and receive the one or more streams of droplets being dispersed with one or more gas flows therein within the dispersion chamber, wherein each power jet module is adapted to be positioned at a first position to be connected to a corresponding opening on the chamber wall of the dispersion chamber, and at a second position to be away from the corresponding opening on the chamber wall of the dispersion chamber; and a reaction chamber connected to the dispersion chamber and adapted to process the one or more streams of droplets into the metal-containing material; wherein the power jet of each power jet module is adapted to be movably coupled to the corresponding opening on the chamber wall of the dispersion chamber; wherein each power jet modules further comprises a support frame and a first actuator for supporting the movement of the power jet; wherein the first actuator is controlled by an electronic control center and is adapted to move the power jet to be correspondingly connected to an opening on the dispersion chamber; wherein the power jet of each power jet module is moved by the first actuator of the power jet module to be positioned at a first position being connected to the opening of the dispersion chamber; wherein each power jet module further comprises a sealing element to seal each power jet module with the opening of the dispersion chamber at the first position; wherein the power jet of each power jet module is moved by the first actuator of the power jet module to be positioned at a second position being away from the opening of the dispersion chamber; wherein the power jet of each power jet module further comprises a door such that the power jet is adapted to be positioned in a closed position and in an open position via a second actuator; wherein each power jet module further comprises a cleaning assembly; wherein the cleaning assembly of each power jet module further comprises a movable cleaning blade element; wherein the cleaning assembly of each power jet module further comprises a movable suction element; further comprising a buffer chamber having a gas distributor with one or more channels therein for forming one or more carrier gases into one or more gas flows; and wherein the processing system further comprises an electronic control center (see Abstract; Introduction; and Results and Discussion), since the oxide material for a battery cell is a product-by-process.
Regarding claim 14-16, Zhang et al. discloses an oxide material for a battery cell, comprising: one or more particles of a metal oxide material, wherein the one or more particles of the metal oxide material are obtained from a process system using a liquid mixture comprising a lithium-containing compound, and one or more metal-containing compounds, wherein the process system comprises: an array of one or more power jet modules adapted to jet the liquid mixture into one or more streams of droplets, wherein each power jet module comprises a power jet and a support frame for supporting the movement of the power jet; a dispersion chamber adapted to be connected to the one or more power jet modules and receive the one or more streams of droplets therein, wherein the power jet of each power jet module is adapted to be positioned at a first position to be connected to an opening of the dispersion chamber and at a second position to be away from the opening of the dispersion chamber; and a reaction chamber connected to the dispersion chamber and adapted to process the one or more streams of droplets into the metal oxide material; wherein each power jet module further comprises a sealing element to fix each power jet module on the opening of the dispersion chamber at the first position; and wherein the power jet comprises an array of one or more nozzle orifices and each orifice is adapted to jet the liquid mixture into the one or more streams of droplets (see Abstract; Introduction; and Results and Discussion), since the oxide material for a battery cell is a product-by-process.
	Regarding claims 17-20, Zhang et al. discloses a material for a battery cell, comprising: one or more particles of a metal oxide material which are produced from a process, wherein the process comprises: moving each of one or more power jet modules in a first direction to be positioned at a first position and be connected to the opening of the dispersion chamber; matching each of the one or more power jets modules to each of the one or more openings on the dispersion chamber; opening  one or more doors of the one or more power jet modules; jetting a liquid mixture into one or more streams of droplets, wherein the liquid mixture comprises a lithium-containing compound, and one or more metal- containing compounds; closing the one or more doors of the power jets modules; moving each of the one or more power jet modules in a second direction to be positioned at a second position and be away from the opening of the dispersion chamber; and processing the one or more streams of droplets inside a reaction chamber of the processing system into the metal oxide material; further comprising cleaning the one or more power jets using one or more cleaning assemblies to remove unwanted build-ups materials and contaminants; further comprising drying the one or more streams of droplets at a first temperature; and further comprising reacting the one or more streams of droplets at a second temperature into the metal oxide material (see Abstract; Introduction; and Results and Discussion), since the oxide material for a battery cell is a product-by-process.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 21, 2022, with respect to the 112(b) rejection of claim 17 have been fully considered and are persuasive.  The 112(b) rejection of claim 17 has been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive.
	Regarding applicant’s argument that Zhang et al. fails to disclose a material for a battery cell of the claimed invention, since Zhang et al. fails to disclose, teach, show or suggest dispers[ing] the one or more streams of droplets with one or more gas flows within a dispersion chamber, as recited in Claims 1-20, and support frame for supporting the movement of a power jet, wherein the power jet of each
power jet module is adapted to be positioned at a first position to be connected to an opening of the dispersion chamber and at a second position to be away from the opening of the dispersion chamber, as recited in Claim 14, and Claims dependent thereon.
	The office disagrees, since the claims are drawn to material for a battery cell and an oxide material for a battery cell and not to a process or process system. Because the claims are drawn to a material and claim limitations drawn to a process or process system are not considered as part of the claimed material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774